DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 7, 19-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, no support for indentations located and configured to accept all of user’s fingers and said user’s thumb and thus it constitutes new matter.  Regarding claim 7, no support for sixth indentation above and below the upper ring and thus it constitutes new matter.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3, 7, 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the scope of the claims is unclear with the recitation of “configured to accept all of said user’s fingers and said user’s thumb” because said user’s fingers and said user’s thumb lack antecedent basis.  Furthermore, a thumb is also considered a finger and different users can have different number of fingers and thus it is unclear how the indentations would be configured to accept all the fingers if the number of fingers of a user can vary.  
Regarding claim 7, it is unclear how an indentation can be both above and below the upper ring.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0231440 to Pohlman in view of US 2013/0240540 to Heisner et al. (Heisner).
Regarding claim 1, Pohlman discloses a beverage can (Fig 1) for improving a user grip comprising a bottom portion (A, Fig 1 below), a top portion (B) comprising a tab (C) and opening (D), a body portion (E) comprising a lower ring and upper ring (F) such that body portion is mostly perpendicular to said bottom portion between lower ring and upper ring (Fig 7), said body portion further comprising front side (G) and rear side (H), the body portion comprising five predetermined and preformed indentation (200) located and configured to accept at least all of a user’s fingers and thumb (€0022), said indentation capable of being incorporated into the beverage can during manufacturing process and prior to a beverage disposed in the canister.  Note that product by process limitations are given little patentable weight and so long as prior art has the structure as recited, then it can be made by the process as recited.  In the instant case, the prior art container can have the indentation preformed during a manufacturing process and prior to beverage dispensed in the container.  Pohlman does not teach the indentations of uniform size and shape.  However, Heisner discloses a container a container (Fig 1) and in particular discloses indentations (40, 42, 44) of uniform size and shape to hold user’s fingers.  One of ordinary skill in the art would have found it obvious to change the size and shape of the Pohlman indentations to be uniform as suggested by Heisner to facilitate manufacture while still allowing grip by a user’s fingers.




    PNG
    media_image1.png
    634
    600
    media_image1.png
    Greyscale



Regarding claim 3, Pohlman further discloses four of the five indentations (200) located on rear of beverage canister and one located on front side of the canister (Fig 1).
Regarding claim 19-20, Pohlman further discloses the indentations comprising a body texture surface comprising a knurled surface (see Fig 1) to complement a user’s fingers.


7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pohlman in view of Heisner and US Patent No. 5,301,830 to Muller.
Regarding claims 7, the modified Pohlman discloses the indentations on the front and rear side as recited in claim 3 but does not teach a preformed indentation for a user’s mouth.  However, Muller discloses a beverage can (Fig 1) and in particular discloses indentation (5) for a user’s mouth on front side of can (Fig 3) and located above and below upper ring (Figs 1, 3).  One of ordinary skill in the art would have found to incorporate a preformed indentation on the front side of the modified Pohlman can near the thumb indentation as suggested by Muller in order to facilitate drinking without spill.

Response to Arguments
Applicant's arguments filed 12/3/2021 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.
Applicant argues that Pohlman does not teach uniform indentations to hold fingers.  However, Heisner discloses using uniform indentations to hold fingers for gripping a container.  One of ordinary skill in the art would have found it obvious to make the indentations of Pohlman uniform as suggested by Heisner to facilitate manufacture since uniform indentations can perform the same function as non-uniform indentations which is to facilitate grip.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Pohlman and Muller is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both are directed to container and are held by a user’s hand.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would be obvious to incorporate a mouth aperture to Pohlman as suggested by Muller in order to drink the Pohlman container without spill.  Muller further explicitly shows the arrangement of the fingers, thumb and mouth aperture in Fig 3, with the thumb and mouth on front side and fingers on rear side.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735